Case 3:17-cV-00347-CWR-LRA Document 341 Filed 01/15/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
Northern Division
ORDER To REASSIGN CASES
PURSUANT TO Section IV of Internal Rule 1, as amended, and to equitably

manage and distribute the caseload of the Court due to the retirement of Senior
United States District Judge William H. Barbour, Jr., and with the consent of the
affected judges, the Clerk of Court was directed to return the following civil cases to
the Northern Division case assignment deck for random reassignment in accordance

With Section I A of Internal Rule 1. As a result thereof, the following civil cases are

hereby reassigned to the following District Judges:

 

 

 

Short Style Case Number New Judge
Brown v. Madison County 3:17-cv-347 Carlton W. Reeves
Collins v. Riverside 3217-cV-518 Carlton W. Reeves

 

Stuart C. Irby Co. v. David 3:17-cv-951 Daniel P. Jordan III
Salsbury Electric Co.

 

 

 

 

Lung v. City of Jackson 3:17-cv-954 Daniel P. Jordan III
Bryant V. Flowers 3:18-cV-118 Daniel P. Jordan III
McCright v. Pearl 3:18-cv-306 Daniel P. Jordan III
Difatte v. Canton Mart 3:18-cV-532 Daniel P. Jordan III

 

 

 

 

Ferraez v. Shelter Gen. Ins. 3:18-cv-631 Carlton W. Reeves

 

 

IT IS FURTHER ORDERED that (1) the present Magistrate Judge
assignment for these cases will remain unchanged, and (2) a copy hereof be

docketed 1n each case listed above.f,,

SO ORDERED this the /5/ _day of J an 2019.
¢/J»-

GANIELP. JoRD 111 `§GE

`\

 

CHIEF U. S. DIS T JU

